Citation Nr: 1503249	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  10-25 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1944.  The Veteran died in January 2008.  The appellant in this case is the Veteran's surviving spouse.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.
 
The Board previously remanded the case in November 2010 and November 2013.  The case now returns to the Board for appellate review. 

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in January 2008; pneumonia, emphysema, chronic kidney disease, and pulmonary fibrosis were listed as causes of death (either immediate or underlying).

2.  At the time of his death, the Veteran was service-connected for asthma, rated 30 percent disabling.

3.  Resolving all reasonable doubt in favor of the appellant, the Veteran's service-connected asthma contributed substantially to the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

As the Board's decision herein constitutes a complete grant of the benefit sought, there is no reasonable possibility that additional notice or development assistance with further the claim.  Hence, no additional notice or development assistance is necessary. 

II.  Entitlement to Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, there must be a service-connected disability that was the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death, that is, when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c). 

The Veteran died in January 2008.  His death certificate lists pneumonia as the immediate cause of death with emphysema, chronic kidney disease, and pulmonary fibrosis listed as underlying causes of death.  At the time of his death, he was service-connected for asthma, rated 30 percent disabling.  Indeed, the record reflects that the Veteran was medically separated from service because of his asthma.

The appellant contends, in effect, that the Veteran's service-connected bronchial asthma caused or contributed to the cause of death, by either contributing to the onset of the pneumonia which caused death, or by hindering his ability to recover from pneumonia.  In contrast, there is medical evidence that indicates the Veteran's life-long tobacco habit and resulting non-service connected emphysema to be the bigger culprits. 

The appellant submitted medical opinions supporting her contentions.  A September 2009 opinion, written by a private physician specializing in internal medicine, opined that the Veteran's cause of death was primarily due to pneumonia with emphysema. The private physician, Dr. M.R., also indicated he had been the Veteran's private physician since 2006 and was well aware of his ongoing asthma.  Although not an immediate cause of death, Dr. M.R. opined that the Veteran's asthma was an underlying cause of death because it in fact hindered the Veteran's ability to recover from his pneumonia.   

The appellant provided another private medical opinion dated in November 2014 by a board-certified pulmonologist, M.I., M.D., who based his opinion on review of the Veteran's available clinical records and medical history.  The pulmonologist opined to the effect that the Veteran's service-connected asthma over the decades since service as likely as not resulted in airway remodeling which both contributed to the Veteran's developing the terminal pneumonia and contributed to the severity of that pneumonia, leading to death.  Dr. M.I. noted in the November 2014 letter that poorly controlled asthma is medically recognized as "associated with remodeling of the airways contributing to morbidity and mortality," and in the early years and decades since the Veteran's service in World War II, there were "very few effective remedies for asthma."

The claims folder also contains opinions proffering the opposite conclusion.  A VA medical opinion in December 2008 by an unnamed practitioner discounted any role of the Veteran's asthma by noting that emphysema was causal of the Veteran's death and observing that asthma is not known to play a role in emphysema.  This opinion did not address whether the Veteran's asthma played any role in contracting pneumonia or hindering his ability to overcome pneumonia.  

A VA medical opinion was also obtained in June 2011.  The VA examiner noted, based on review of the death certificate, that at the time of the Veteran's death comorbidities and/or risk factors included advanced age, emphysema, chronic renal failure, history of smoking, and pulmonary fibrosis.  In contrast to Dr. M.I. and Dr. M.R., the VA examiner discounted the significance and contribution of the Veteran's asthma, and instead emphasized that the Veteran's emphysema was associated with the Veteran's past smoking and that the emphysema likely "prevented the Veteran from recovering from pneumonia."  Indeed, it is noteworthy that Dr. M.R. also acknowledged that the Veteran's emphysema similarly hindered the Veteran from recovering from pneumonia.

The June 2011 VA examiner also noted "asthma" was not indicated as a cause of death on the Veteran's death certificate.  Rather, the listed causes of death included pneumonia, emphysema, chronic kidney disease, and pulmonary fibrosis.  The June 2011 examiner also recognized that the cause of pulmonary fibrosis was generally unknown, and hence could not be attributed to the Veteran's asthma.  Based on these findings, the June 2011 VA examiner opined that it was not at least as likely as not that the immediate cause of death was related to the Veteran's asthma. 

A further VA medical opinion was obtained in February 2014, which was additionally amended in July 2014 by the same examiner.  (The Board hereinafter addresses this as the July 2014 VA opinion.)  This opinion, by a VA staff physician of unspecified specialty, relied substantially on medical information from the common medical reference resource "Up To Date" for the conclusions that the Veteran's underlying conditions including age, emphysema, chronic renal failure, history of smoking, and pulmonary fibrosis together "made overcoming pneumonia infection difficult."  The examiner also noted that there was "[n]o documentation found" informing of the Veteran's health between 1950 and 2008, informing of worsening of his asthma, or informing of recent status of his asthma.  The examiner thereby made three conclusions: that it was unlikely that the cause of the Veteran's death was related to the Veteran's military service, that it was unlikely that the cause of the Veteran's death was related to his asthma, and that it was "less likely that the Veteran's service connected asthma prevented him from overcoming pneumonia."  

The Veteran's son, a registered nurse, informed that he had 35 years of experience in areas including rehabilitation, intensive care, and emergency care.  He indicated an opinion similar to that rendered by Dr. M.I. in November 2014 noting a likelihood of pulmonary remodeling due to asthma contributing to his father's death.  This opinion was not addressed or reconciled by the July 2014 VA medical opinion.  

In short, none of the medical opinions of record completely consider or reconcile all relevant facts and contrary opinions of record.  The VA examiners failed to address the airway remodeling as a consequence of asthma or the implications of such remodeling, including contributing to pneumonia.  The private opinions of record, to include one by Dr. M.R. in September 2009 and one by Dr. M.I. dated in November 2014, failed to address contribution of smoking, emphysema, and pulmonary fibrosis to the Veteran's terminal pneumonia.

At the very least, the evidence is in relative equipoise.  As such, the appellant is entitled to the benefit of the doubt and the Board concludes service connection for the Veteran's cause of death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


